In a proceeding pursuant to CPLR article 78 to review a determination of Anthony J. Giambruno, Personnel Officer of the County of Westchester, dated July 15, 1993, which imposed a penalty for misconduct, the appeal is from a judgment of the Supreme Court, Westchester County (Angiolillo, J.), entered July 18, 1994, which granted the petition and awarded the petitioner 30 days back pay.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
During the pendency of this appeal, the appellant Anthony J. Giambruno restored to the petitioner the wages that had been withheld from her for the 30-day period in question. The petitioner notes that since the judgment appealed from was subject to a statutory stay (see, CPLR 5519 [a] [1]), the restoration of the back pay was voluntary, and the instant appeal is now academic. The appellants do not contest that the appeal is now academic.
Accordingly, the appeal is dismissed. Rosenblatt, J. P., O’Brien, Pizzuto and Goldstein, JJ., concur.